Citation Nr: 1044131	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
(claimed as depression), to include as secondary to service-
connected residuals, injury of left wrist, with limitation of 
motion and carpal tunnel syndrome of the right wrist.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection of spinal cord cervical 
spondylosis with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to June 1961.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board notes that in this rating decision, the RO denied the 
Veteran's claim for carpal tunnel syndrome of the right wrist.  
The Veteran initially expressed disagreement with this 
determination; however, this claim was subsequently granted by 
the RO in an October 2007 rating decision.  Accordingly, this 
claim is not before the Board.  As discussed below, however, this 
claim is implicated as related to the Veteran's claim for service 
connection of depression. 

The Veteran was afforded a Videoconference Board hearing in 
October 2010.  A transcript of the testimony offered at this 
hearing has been associated with the record.

The issues of entitlement to service connection for depressive 
disorder (claimed as depression), to include as secondary to 
service-connected residuals, injury of left wrist, with 
limitation of motion and carpal tunnel syndrome of the right 
wrist, as well as for service connection of spinal cord cervical 
spondylosis with degenerative disc disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied the Veteran's 
application to reopen his claim of entitlement to service 
connection of spinal cord cervical spondylosis with degenerative 
disc disease.  Although provided notice of this decision that 
same month, the Veteran did not perfect an appeal thereof.

2.  The evidence received since the June 2005 rating decision is 
new and material for the claim raises a reasonable possibility of 
substantiating it.


CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision denying the Veteran's 
application to reopen his claim of entitlement to service 
connection of spinal cord cervical spondylosis with degenerative 
disc disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Since the June 2005 rating decision new and material evidence 
to reopen the claim for service connection of spinal cord 
cervical spondylosis with degenerative disc disease, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the 
reopening of the Veteran's claims, VA's fulfillment of its duties 
to notify and assist need not be addressed at this time.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claim for service connection of spinal cord 
cervical spondylosis with degenerative disc disease was initially 
considered and denied by the RO in an unappealed November 2001 
rating decision on the grounds that there was no evidence of a 
diagnosis of spinal cord cervical spondylosis with degenerative 
disc disease and no link of the condition from service to 
present.  In a June 2005 rating decision the RO denied the 
Veteran's application to reopen this claim on the grounds that 
new and material evidence had not been received, i.e. evidence 
showing a link between the claimed condition and service.  The 
Veteran was notified of that decision and of his appellate 
rights, but did not perfect an appeal of that decision.  That 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).  New and material evidence need not be received as to 
each previously unproven element of a claim in order to justify 
reopening thereof.  See Shade v. Shinseki, --- Vet. App. ----, --
--, No. 08-3548, slip op. at 14 (Nov. 2, 2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

At the time of the June 2005 rating decision the evidence of 
record consisted of the Veteran's service treatment records, VA 
treatment records, private medical records, statements from the 
Veteran and records from the Social Security Administration 
(SSA).  The Veteran's service treatment records disclose that in 
approximately February 1961 the Veteran suffered an injury to the 
left dorsum of his hand when his tank turned over, but noted no 
other injury in this regard.  His separation examination dated in 
June 1961 noted a normal spine and musculoskeletal system.  
Notably of record was a statement from the Veteran relating that 
he had spinal cord cervical spondylosis due "to a tank that 
turn[ed] over" in service.  The available medical records noted 
a diagnosis of a cervical spine disability, as well as the 
Veteran's reports of neck pain and stiffness since service and 
for approximately 20 years.  See December 1991 and July 2004 VA 
neurosurgery notes.  Also of record was a January 2005 statement 
from the Veteran indicating that he was knocked unconscious from 
the tank accident.  

With respect to this claim, the Board finds that new and material 
evidence has been received.  In particular, the Board notes the 
Veteran's testimony at the October 2010 Board hearing.  At this 
time, the Veteran related that when his tank turned over in 1961 
with him inside he was knocked unconscious and that he had to 
bandage his head with a t-shirt after he came to, suggesting that 
the Veteran sustained an injury to his head and neck.  This 
additional detail along with Veteran's report of neck pain since 
service and for over 20 years is new and material, particularly 
in that it speaks to the incurrence of a chronic disability 
resulting from the Veteran's reported in-service injury.  
Accordingly, as this evidence relates to a previously 
unestablished fact necessary to substantiate the claim, the claim 
is reopened.  The underlying claim for service connection is 
addressed below in the remand portion of this decision.


ORDER

New and material evidence to reopen the claim for service 
connection of spinal cord cervical spondylosis with degenerative 
disc disease has been received, and the claim is reopened; to 
this extent only the appeal is granted.


REMAND

A review of the Veteran's service treatment records reveals that 
in April 1961 he was seen for a psychiatric consultation at the 
request of his Battalion Surgeon.  Mental status examination at 
this time showed an ill kempt young man in no distress.  His flow 
of speech was logical and coherent.  There was no evidence of a 
thought disorder.  Neurotic traits were not prominent.  Mood was 
appropriate.  Intellectual capacity was average.  Insight was 
lacking.  No psychiatric diagnosis was warranted.  The Veteran 
received a discharge examination in June 1961, but a psychiatric 
evaluation was not performed. 

Of record is a December 1985 VA psychiatric note.  At this time 
the Veteran was administered the MMPI (Minnesota Multiphasic 
Personality Inventory), which resulted in an impression of 
"[a]bnormal MMPI profile - consistent with psychophysiologic 
disorder - manifested as chronic depression."  It is noted that 
around this time the Veteran was apparently awarded SSA 
disability benefits.  See July 1986 SSA Disability Determination.  
However, subsequent VA records note normal psychiatric 
evaluation.  See e.g. September 2001 VA note.  

At his October 2010 hearing the Veteran related having been seen 
once in service for psychiatric evaluation, but that the 
psychiatrist "didn't really say" what condition he had.  He 
denied having been treated for any psychological condition 
following service, but offered a history of feeling depressed for 
about the past two years and that he felt particularly depressed 
due to his physical health problems.  

A VA examination is necessary to decide this claim.  The 
Veteran's offered history of feeling depressed is inadequate to 
decide the claim, although he is competent to relate his 
feelings.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  This along with the Veteran's report of feeling 
depressed due to his physical ailments suggests that he may have 
a psychiatric disability, to include depressive disorder, 
secondary to his to service-connected residuals, injury of left 
wrist, with limitation of motion and carpal tunnel syndrome of 
the right wrist.  Accordingly, the Board finds that the Veteran 
should be afforded a VA examination to address this claim.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

A review of the development of the issue of entitlement to 
service connection for depressive disorder shows that when the 
Veteran filed his claim for service connection for this 
disability, service connection had not yet been established for 
carpal tunnel syndrome of the right wrist.  Service connection 
was subsequently established for this disability via an October 
2007 rating decision and the RO has not addressed whether 
depressive disorder may be secondary thereto, in addition to his 
service-connected residuals, injury of left wrist.  It is 
pertinent to note that the U. S. Court of Appeals for Veterans 
Claims held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, 
Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  
Accordingly, upon remand all of the Veteran's service-connected 
disabilities, particularly of the left and right wrists, must be 
considered.  

The Board also finds that the Veteran should be afforded a VA 
examination of the cervical spine.  Although the Veteran's 
cervical spine was found to be normal at his discharge 
examination, the Veteran's offered history of being knocked 
unconscious and sustaining a head injury along with his reports 
of pain and stiffness in his neck since service suggest that his 
currently diagnosed cervical spine disability may be attributable 
to service.  Accordingly, the Board finds that the Veteran should 
be afforded a VA examination to address this claim.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to address the presence and 
etiology of any diagnosed psychiatric 
disorder, to include depression.  The 
examiner should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  The claims folder must be made 
available for review in conjunction with the 
opinion.

Based on the examination and review of the 
record, the examiner is asked to provide an 
opinion as to whether or not any diagnosed 
psychiatric disorder is at least as likely 
as not (i.e. a 50 percent probability or 
greater) attributable to the Veteran's 
service, to include as secondary to the 
service-connected residuals, injury of left 
wrist, with limitation of motion and carpal 
tunnel syndrome of the right wrist.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

2.  Schedule the Veteran for an appropriate 
VA examination to address the etiology of his 
spinal cord cervical spondylosis with 
degenerative disc disease.  The examiner 
should obtain a complete, pertinent history 
from the Veteran and review the claims file 
in conjunction with the examination, giving 
particular attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  The claims folder must be 
made available for review in conjunction with 
the opinion.

Based on the examination and review of the 
record, the examiner is asked to provide an 
opinion as to whether or not spinal cord 
cervical spondylosis with degenerative disc 
disease is at least as likely as not (i.e. 
a 50 percent probability or greater) 
attributable to the Veteran's service, 
particularly the 1961 tank accident outlined 
hereinabove.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.


3.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  The claim for service connection of 
depressive disorder, particularly on a 
secondary basis, must be adjudicated with 
consideration of all of the Veteran' service-
connected disabilities.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


